DETAILED ACTION
Claims 1, 8, 10-12, 18, 20, and 22 were rejected in the Office Action mailed 10/28/2020. 
Applicant filed a request for continued examination, amended claims 1 and 12, and added new claims 23-26 on 01/28/2021. 
Claims 1, 3-4, 8-12, 15-16, 18-20, and 22-26 are pending, of which claims 3-4, 9, 15-16, and 19 are withdrawn. 
Claims 1, 8, 10-12, 18, 20, and 22-26 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 10-11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (US 2014/0069624) (Blackwell) in view of Aydelette et al. (US 2017/0198417) (Aydelette) and Tseng (US 2014/0273691).
Regarding claims 1, 8, and 11
Blackwell teaches an article comprising an air permeable fabric substrate having a moisture permeable polymer coating applied to at least one of its surfaces, wherein the moisture permeable polymer coating forms an interrupted pattern (i.e., discontinuous, per claim 8) such 
Blackwell teaches the moisture permeable polymer is a sulfonated polymer with a hydrocarbon backbone and the sulfonated polymer can be a sulfonated block copolymer having at least one end block A and at least one interior block B, wherein each A block contains essentially no sulfonic acid or sulfonate ester functional group and each B block is a polymer block containing from about 10 to about 100 mol% sulfonate ester functional groups based on the number of sulfonation susceptible monomer units of B block (i.e. sulfonated polyester) (Blackwell, [0011]). 
Blackwell further teaches the fabric substrate comprises a woven fabric comprising yarns (Blackwell, [0170]), wherein suitable material for the fabric includes cotton and polyester (Blackwell, [0175]). 
Blackwell further teaches the fabric substrate can be formed into an article of clothing such as garments, wherein the coating is preferably applied to the inside of the garment where such surface will contact the skin (i.e., the inside of the garment corresponds to the lower surface of the textile, per claim 11) (i.e., textile possesses an upper surface and lower surface) (Blackwell, [0176]; [0171]).

Blackwell does not explicitly disclose a majority of the upper surface of the textile comprises cotton yarns and a majority of the lower surface of the textile comprises polyester yarns (A) or the polymer coating including ceramic particles (B).  

With respect to the difference, Aydelette (A) teaches a fabric comprising woven yarns using a twill weave or a satin weave, wherein the woven fabric comprises fill yarns and warp yarns (Aydelette, [0036-0040]). 

As Aydelette expressly teaches because the warp yarn is largely exposed to the front surface of the fabric, the sweat absorbed by the portion of the hydrophilic warp yarn that contacts the skin of a wearer (i.e.. the portion that is exposed on the back surface of the fabric) is transferred to the front surface of the fabric, therefore the fabric is configured to wick moisture away from the skin of a user to the outer face of a fabric, where it is spread out across the outer face of the fabric for drying, such as may occur naturally. It is desirable to configure the fabric so the jade-containing polyester fiber is predominantly exposed on the surface of the fabric that is configured to contact a person’s skin in order to provide the fabric with a moisture-wicking character and ensure the fabric is cool to the touch (Aydelette, [0043-0044]). Therefore, the warp yarn containing cotton is predominantly exposed on the opposing surface of the fabric to the jade-containing polyester yarn (Aydelette, [0042-0043]).
Aydelette and Blackwell are analogous art as they are both drawn to fabrics with moisture wicking capabilities. 
In light of the motivation of using the jade-containing polyester and cotton configuration as provided by Aydelette, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure in the woven fabric of Blackwell, a majority of the lower surface, i.e. skin contacting surface, is formed by the jade-containing polyester yarns of Aydelette and the majority of the upper surface is formed by the cotton yarns of Aydelette, in order to provide the woven fabric with a moisture-wicking character and ensure the woven fabric is cool to the touch, and thereby arrive at the claimed invention. 

With respect to the difference, Tseng (B) teaches a fabric having a fabric body and a cooling stuff, wherein the cooling stuff is coated on the fabric body and includes multiple ceramic particles (Tseng, abstract; [0020]).  
Tseng teaches the ceramic particles have high thermal conductivity and high coefficient of thermal radiation, therefore when the fabric is mounted on a heat generating surface, the ceramic particles help the fabric dissipate the heat generated to the external environment efficiently (Tseng, [0021]). 
As Tseng expressly teaches, the ceramic particles dissipate heat from the heat generating surface rapidly in order to cool down the temperature efficiently (Tseng, [0023]). 
Tseng and Blackwell in view of Aydelette are analogous art as they are both drawn to cooling fabrics. 
In light of the motivation of using ceramic particles as taught by Tseng, it therefore would have been obvious to one of ordinary skill in the art to include ceramic particles in the coating of Blackwell in view of Aydelette, in order to dissipate heat generated to the external environment efficiently in order to cool down the surface the fabric is mounted on, and thereby arrive at the claimed invention. 

Given Blackwell further teaches moisture permeable polymer enhances cooling effects by absorbing and binding the moisture (i.e., hydrophilic) (Blackwell, [0174]; [0181]), and given that the material of the patterned coating of Blackwelll in view of Aydelette and Tseng is substantially identical to the patterned coating as used in the present invention, as set forth above, it is clear that the patterned coating of Blackwell in view of Aydelette and Tseng would intrinsically be hydrophilic, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
	
Regarding claim 10
Blackwell further teaches the interrupted pattern comprises irregular or regular geometric shapes, outlines of irregular or regular geometric shapes, broken or unbroken lines, or a plurality of dots (i.e. indicia) (Blackwell, [0016]; [0183]). 

Regarding claim 23
Given that the material and structure of the pattern coated textile of Blackwelll in view of Aydelette and Tseng is substantially identical to the pattern coated textile as used in the present invention, as set forth above, it is clear that the patterned coating of Blackwell in view of Aydelette and Tseng would intrinsically be more hydrophilic than the textile, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim 23 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (US 2014/0069624) (Blackwell) in view of Aydelette et al. (US 2017/0198417) (Aydelette) and Tseng (US 2014/0273691), as applied in claim 1 above, and further in view of Blackford et al. (US 2015/0210032) (Blackford). 
Regarding claim 23

With respect to the difference, Blackford teaches cooling materials for clothing that uses a discontinuous pattern of highly absorbent polymers coupled to a base fabric, wherein the absorbance of the highly absorbent polymer is greater than that of the base fabric (i.e., more hydrophilic) (Blackford, abstract; [0015]; [0023]). Blackford teaches the cooling material is used to manage moisture (e.g., sweat) and body heat, wherein the highly absorbent polymer absorbs moisture from the base fabric and directly from the skin (Blackford, [0015-0016]; [0018]). 
	As Blackford expressly teaches, the absorbance differential between the base fabric and the highly absorbent polymer elements pulls moisture form the base fabric into the highly absorbent polymer elements, thus enhancing evaporative cooling and creating a sensation of dryness in the base fabric (Blackford, [0023]). 
	Blackford and Blackwell in view of Aydelette and Tseng are analogous art as they are both drawn to cooling fabrics. 
	In light of the motivation of ensuring the coating is more absorbent than then base fabric as provided by Blackford, it therefore would have been obvious to one of ordinary skill in the art to ensure the patterned coating of Blackwell in view of Aydelette and Tseng is more absorbent than the base fabric (i.e., is more hydrophilic), in order to pull moisture form the base fabric into the patterned coating, thus enhancing evaporative cooling and creating a sensation of dryness in the base fabric, and thereby arrive at the claimed invention. 

Claims 12, 18, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (US 2014/0069624) (Blackwell) in view of Isharani et al. (US 5,464,545) (Isharani), Aydelette et al. (US 2017/0198417) (Aydelette), and Tseng (US 2014/0273691).
Regarding claim 12, 18, and 22
Blackwell teaches an article comprising an air permeable fabric substrate having a moisture permeable polymer coating applied to at least one of its surfaces, wherein the moisture permeable polymer coating forms an interrupted pattern (i.e., discontinuous, per claim 18) such that at least 10% to 80% of the substrate surface remains uncoated (i.e., coating covers 90 to 20% of the surface area) (Blackwell, [0009-0010]; [0012]; [0016]; [0152]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Blackwell teaches the moisture permeable polymer is a sulfonated polymer with a hydrocarbon backbone and the sulfonated polymer can be a sulfonated block copolymer having at least one end block A and at least one interior block B, wherein each A block contains essentially no sulfonic acid or sulfonate ester functional group and each B block is a polymer block containing from about 10 to about 100 mol% sulfonate ester functional groups based on the number of sulfonation susceptible monomer units of B block (i.e. sulfonated polyester) (Blackwell, [0011]). 
Blackwell further teaches the fabric substrate comprises a woven fabric comprising yarns (Blackwell, [0170]), wherein suitable material for the fabric includes cotton and polyester (Blackwell, [0175]). 
Blackwell further teaches the fabric substrate can be formed into an article of clothing such as garments, wherein the coating is preferably applied to the inside of the garment where such surface will contact the skin (i.e., the inside of the garment corresponds to the lower per claim 22) (i.e., textile possesses an upper surface and lower surface) (Blackwell, [0176]; [0171]).

Blackwell does not explicitly teach the presence of a binder in the polymer coating (A), a majority of the upper surface of the textile comprises cotton yarns and a majority of the lower surface of the textile comprises polyester yarns (B), or the presence of ceramic particles in the polymer coating (C). 

While Blackwell does not explicitly disclose the presence of a binder in the polymer coating, however Blackwell teaches “coating” means the bonding of a polymer by any means to the substrate surface and thus forming a film or membrane on the substrate surface (Blackwell, [0057]).  
	With respect to the difference, Isharani (A) teaches using a binder resin for textile finishes (Isharani, abstract).	
As Isharani expressly teaches, the binder resin can be utilized to impart laundering durability to a variety of performance-effect textile finishes (Isharani, col.1 lines 26-28; claim 1), wherein the binder resin is particularly useful for woven polyester and cotton fabrics (Isharani, col.1 lines 37-39). 
	As Isharani expressly teaches, the binder resin is advantageous for health and safety reasons because it does not release formaldehyde into the local environment (Isharani, abstract). 
	Isharani and Blackwell are analogous art as they are both drawn to textile finishes for fabrics. 
	In light of the motivation of using a binder as provided by Isharani, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the binder of Isharani in the coating composition of Blackwell, in order to 

With respect to the difference, Aydelette (B) teaches a fabric comprising woven yarns using a twill weave or a satin weave, wherein the woven fabric comprises fill yarns and warp yarns (Aydelette, [0036-0040]). 
Aydelette teaches a woven fabric comprising fill yarns largely exposed on the back surface of the fabric, i.e., the surface that is configured to contact the skin of a wearer, is predominantly hydrophobic, it does not readily absorb sweat from the skin of a wearer, whereas the warp yarn is hydrophilic and largely exposed to the front surface of the fabric (Aydelette, [0043]). Aydelette teaches hydrophilic cotton is used as the warp yarn and hydrophobic jade-containing polyester is preferably used as the fill yarn (Aydelette, [0041-0042]). 
As Aydelette expressly teaches because the warp yarn is largely exposed to the front surface of the fabric, the sweat absorbed by the portion of the hydrophilic warp yarn that contacts the skin of a wearer (i.e.. the portion that is exposed on the back surface of the fabric) is transferred to the front surface of the fabric, therefore the fabric is configured to wick moisture away from the skin of a user to the outer face of a fabric, where it is spread out across the outer face of the fabric for drying, such as may occur naturally. It is desirable to configure the fabric so the jade-containing polyester fiber is predominantly exposed on the surface of the fabric that is configured to contact a person’s skin in order to provide the fabric with a moisture-wicking character and ensure the fabric is cool to the touch (Aydelette, [0043-0044]). Therefore, the warp yarn containing cotton is predominantly exposed on the opposing surface of the fabric to the jade-containing polyester yarn.
Aydelette and Blackwell in view of Isharani are analogous art as they are both drawn to fabrics with moisture wicking capabilities. 


With respect to the difference, Tseng (C) teaches a fabric having a fabric body and a cooling stuff, wherein the cooling stuff is coated on the fabric body and includes multiple ceramic particles (Tseng, abstract; [0020]). 
Tseng teaches the ceramic particles have high thermal conductivity and high coefficient of thermal radiation, therefore when the fabric is mounted on a heat generating surface, the ceramic particles help the fabric dissipate the heat generated to the external environment efficiently (Tseng, [0021]). 
As Tseng expressly teaches, the ceramic particles dissipate heat from the heat generating surface rapidly in order to cool down the temperature efficiently (Tseng, [0023]). 
Tseng and Blackwell in view of Isharani and Aydelette are analogous art as they are both drawn to cooling fabrics. 
In light of the motivation of using ceramic particles as taught by Tseng, it therefore would have been obvious to one of ordinary skill in the art to include ceramic particles in the coating of Blackwell in view of Aydelette and Isharani, in order to dissipate heat generated to the external environment efficiently in order to cool down the surface the fabric is mounted on, and thereby arrive at the claimed invention. 


Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 20
Blackwell further teaches the interrupted pattern comprises irregular or regular geometric shapes, outlines of irregular or regular geometric shapes, broken or unbroken lines, or a plurality of dots (i.e. indicia) (Blackwell, [0016]; [0183]). 

Regarding claim 24
Given that the material and structure of the pattern coated textile of Blackwelll in view of Isharani, Aydelette, and Tseng is substantially identical to the pattern coated textile as used in the present invention, as set forth above, it is clear that the patterned coating of Blackwell in view of Isharani, Aydelette, and Tseng would intrinsically be more hydrophilic than the textile, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim 24 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (US 2014/0069624) (Blackwell) in view of Isharani et al. (US 5,464,545) (Isharani), Aydelette et al. (US 2017/0198417) (Aydelette), and Tseng (US 2014/0273691), as applied in claim 12 above, and further in view of Blackford et al. (US 2015/0210032) (Blackford). 
Regarding claim 23
Blackwell in view of Isharani, Aydelette, and Tseng teaches all of the limitation of claim 12 above, however does not explicitly teach that they hydrophilic patterned coating is more hydrophilic than the textile. 
With respect to the difference, Blackford teaches cooling materials for clothing that uses a discontinuous pattern of highly absorbent polymers coupled to a base fabric, wherein the absorbance of the highly absorbent polymer is greater than that of the base fabric (i.e., more hydrophilic) (Blackford, abstract; [0015]; [0023]). Blackford teaches the cooling material is used to manage moisture (e.g., sweat) and body heat, wherein the highly absorbent polymer absorb moisture from the base fabric and directly from the skin (Blackford, [0015-0016]; [0018]). 
	As Blackford expressly teaches, the absorbance differential between the base fabric and the highly absorbent polymer elements pulls moisture form the base fabric into the highly absorbent polymer elements, thus enhancing evaporative cooling and creating a sensation of dryness in the base fabric (Blackford, [0023]). 
	Blackford and Blackwell in view of Isharani, Aydelette, and Tseng are analogous art as they are both drawn to cooling fabrics. 
	In light of the motivation of ensuring the coating is more absorbent than then base fabric as provided by Blackford, it therefore would have been obvious to one of ordinary skill in the art to ensure the patterned coating of Blackwell in view of Isharani, Aydelette, and Tseng is more absorbent than the base fabric (i.e., is more hydrophilic), in order to pull moisture form the base . 

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell et al. (US 2014/0069624) (Blackwell) in view of Aydelette et al. (US 2017/0198417) (Aydelette) and Tseng (US 2014/0273691) and alternatively, further in view of Blackford et al. (US 2015/0210032) (Blackford). 
Regarding claims 25-26
Blackwell teaches an article comprising an air permeable fabric substrate having a moisture permeable polymer coating applied to at least one of its surfaces, wherein the moisture permeable polymer coating forms an interrupted pattern such that at least 10% to 80% of the substrate surface remains uncoated (i.e., coating covers 90 to 20% of the surface area) (Blackwell, [0009-0010]; [0012]; [0016]; [0152]). 
Blackwell teaches the moisture permeable polymer is a sulfonated polymer with a hydrocarbon backbone and the sulfonated polymer can be a sulfonated block copolymer having at least one end block A and at least one interior block B, wherein each A block contains essentially no sulfonic acid or sulfonate ester functional group and each B block is a polymer block containing from about 10 to about 100 mol% sulfonate ester functional groups based on the number of sulfonation susceptible monomer units of B block (i.e. sulfonated polyester) (Blackwell, [0011]). 
Blackwell further teaches the fabric substrate comprises a woven fabric comprising yarns (Blackwell, [0170]), wherein suitable material for the fabric includes cotton and polyester (Blackwell, [0175]). 
Blackwell further teaches the fabric substrate can be formed into an article of clothing such as garments, wherein the coating is preferably applied to the inside of the garment where such surface will contact the skin (i.e., the inside of the garment corresponds to the lower per claim 26) (i.e., textile possesses an upper surface and lower surface) (Blackwell, [0176]; [0171]).

Blackwell does not explicitly disclose a majority of the upper surface of the textile comprises cotton yarns and a majority of the lower surface of the textile comprises polyester yarns (A), the polymer coating including ceramic particles (B), or the hydrophilic patterned coating being more hydrophilic than the textile (C). 

With respect to the difference, Aydelette (A) teaches a fabric comprising woven yarns using a twill weave or a satin weave, wherein the woven fabric comprises fill yarns and warp yarns (Aydelette, [0036-0040]). 
Aydelette teaches a woven fabric comprising fill yarns largely exposed on the back surface of the fabric, i.e., the surface that is configured to contact the skin of a wearer, is predominantly hydrophobic, it does not readily absorb sweat from the skin of a wearer, whereas the warp yarn is hydrophilic and largely exposed to the front surface of the fabric (Aydelette, [0043]). Aydelette teaches hydrophilic cotton is used as the warp yarn and hydrophobic jade-containing polyester is preferably used as the fill yarn (Aydelette, [0041-0042]). 
As Aydelette expressly teaches because the warp yarn is largely exposed to the front surface of the fabric, the sweat absorbed by the portion of the hydrophilic warp yarn that contacts the skin of a wearer (i.e.. the portion that is exposed on the back surface of the fabric) is transferred to the front surface of the fabric, therefore the fabric is configured to wick moisture away from the skin of a user to the outer face of a fabric, where it is spread out across the outer face of the fabric for drying, such as may occur naturally. It is desirable to configure the fabric so the jade-containing polyester fiber is predominantly exposed on the surface of the fabric that is configured to contact a person’s skin in order to provide the fabric with a moisture-wicking character and ensure the fabric is cool to the touch (Aydelette, [0043-0044]). Therefore, the 
Aydelette and Blackwell are analogous art as they are both drawn to fabrics with moisture wicking capabilities. 
In light of the motivation of using the jade-containing polyester and cotton configuration as provided by Aydelette, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure in the woven fabric of Blackwell, a majority of the lower surface, i.e. skin contacting surface, is formed by the jade-containing polyester yarns of Aydelette and the majority of the upper surface is formed by the cotton yarns of Aydelette, in order to provide the woven fabric with a moisture-wicking character and ensure the woven fabric is cool to the touch, and thereby arrive at the claimed invention. 

With respect to the difference, Tseng (B) teaches a fabric having a fabric body and a cooling stuff, wherein the cooling stuff is coated on the fabric body and includes multiple ceramic particles (Tseng, abstract; [0020]).  
Tseng teaches the ceramic particles have high thermal conductivity and high coefficient of thermal radiation, therefore when the fabric is mounted on a heat generating surface, the ceramic particles help the fabric dissipate the heat generated to the external environment efficiently (Tseng, [0021]). 
As Tseng expressly teaches, the ceramic particles dissipate heat from the heat generating surface rapidly in order to cool down the temperature efficiently (Tseng, [0023]). 
Tseng and Blackwell in view of Aydelette are analogous art as they are both drawn to cooling fabrics. 
In light of the motivation of using ceramic particles as taught by Tseng, it therefore would have been obvious to one of ordinary skill in the art to include ceramic particles in the coating of Blackwell in view of Aydelette, in order to dissipate heat generated to the external environment 

Given Blackwell further teaches moisture permeable polymer enhances cooling effects by absorbing and binding the moisture (i.e., hydrophilic) (Blackwell, [0174]; [0181]), and given that the material of the patterned coating of Blackwelll in view of Aydelette and Tseng is substantially identical to the patterned coating as used in the present invention, as set forth above, it is clear that the patterned coating of Blackwell in view of Aydelette and Tseng would intrinsically be hydrophilic, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the material and structure of the pattern coated textile of Blackwelll in view of Aydelette and Tseng is substantially identical to the pattern coated textile as used in the present invention, as set forth above, it is clear that the patterned coating of Blackwell in view of Aydelette and Tseng would intrinsically be more hydrophilic than the textile, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Alternatively, with respect to the difference, Blackford (C) teaches cooling materials for clothing that uses a discontinuous pattern of highly absorbent polymers coupled to a base 
	As Blackford expressly teaches, the absorbance differential between the base fabric and the highly absorbent polymer elements pulls moisture form the base fabric into the highly absorbent polymer elements, thus enhancing evaporative cooling and creating a sensation of dryness in the base fabric (Blackford, [0023]). 
	Blackford and Blackwell in view of Aydelette and Tseng are analogous art as they are both drawn to cooling fabrics. 
	In light of the motivation of ensuring the coating is more absorbent than then base fabric as provided by Blackford, it therefore would have been obvious to one of ordinary skill in the art to ensure the patterned coating of Blackwell in view of Aydelette and Tseng is more absorbent than the base fabric (i.e., is more hydrophilic), in order to pull moisture form the base fabric into the patterned coating, thus enhancing evaporative cooling and creating a sensation of dryness in the base fabric, and thereby arrive at the claimed invention. 

 Response to Arguments
In view of the amendment to claims 1 and 12 and the arguments presented on pages 5-6 of the remarks filed 01/28/2021, it is agreed the previous 35 U.S.C. 103 rejections would not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        


/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789